Case 4:20-cr-00336 Document1 Filed on 07/08/20 in TXSD Page 1 of 10

AO 91 (Rey. 11/11) Criminal Complaint

 

 

 

UNITED STATES DISTRICT COURT United States Courts
for the Southern District of Texas
FILED
Sourthern District of Texas July 08, 2020
United States of America ) David J. Bradley, Clerk of Court
Vv. ) .
) Case No. 4:20mj1207
)
)
)
HEZRON STUART )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 7, 2020 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 111 Assault on a Federal Officer

This criminal complaint is based on these facts:

(see attachment)

Continued on the attached sheet.
Complainant's signature

Keith P. March, S.A. FBI
Printed name and title

Sworn to me and signed telephonically.

Dera Pelernur-

Judge's signature

Date: _ July 08, 2020

 

 

City and state: Houston, Texas U.S. Magistrate Judge, Dena Hanovice Palermo
Printed name and title
Case 4:20-cr-00336 Document1 Filed on 07/08/20 in TXSD Page 2 of 10

AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT

I, Keith P. March, employed as a Special Agent with the Federal Bureau of Investigation (FBI),

United States Department of Justice, having been duly sworn, do hereby depose and state as

follows:
INTRODUCTION
1. I am an "investigative or law enforcement officer of the United States" within the meaning

of Title 18, United States Code, Section 2113 (B). I am therefore, an officer of the United States
who is empowered by law to conduct investigations of, and to make arrests in connection with
offenses enumerated in Title 18, United States Code, Section 111 (Assault on a Federal Officer).
I am currently assigned to Federal Bureau of Investigation (FBI) Houston Division conducting
investigations of violent crime violations and other federal violations.

2. 1, Special Keith P. March, have been employed by the FBI as a Special Agent for the past
three (3) years. I am assigned to the Violent Crime Task Force (VCTF), in the Houston Division,
and my primary duties are the investigation of bank robberies and other violent crimes. I have
received specialized training in investigations and forensic science through the Federal Bureau of
Investigation and numerous other professional law enforcement agencies. I submit this Affidavit
in support of the attached application for a criminal complaint.

3. J have conducted and participated in numerous investigations to include: crime scene
investigations, collection of evidence, interviews and the execution of search and arrest warrants.
This affidavit is made in support of a criminal complaint charging HEZRON BENJAMIN

STUART with a violation of Title 18, United States Code, Section 111 (Assault on a Federal

Officer).

 
Case 4:20-cr-00336 Document1 Filed on 07/08/20 in TXSD Page 3 of 10

4, The details and information stated herein are based on my training, experience,

participation in this investigation, and discussions with other federal, state and local law

enforcement officers. I have drafted this affidavit for the limited purpose of establishing probable
“cause for certain violations of law by HEZRON BENJAMIN STUART, therefore, I have not

included all of the facts of this investigation in this affidavit.

FACTS SUPPORTING PROBABLE CAUSE

5. On June 17, 2020, Affiant received notification from the Houston Federal Detention Center

(hereinafter FDC), of an attempted escape. Affiant was advised that on June 15, 2020, FDC

officials were notified that the inmate in cell number “121” was making a hole in the wall. FDC

Officials were also advised that for several days inmates heard loud banging on the wall and sound

of cement breaking from the cell. FDC officials inspected cell number 121 and discovered that a

portion of the back wall was compromised.

6. Two (2) inmates were assigned to cell number 121: Hezron Benjamin Stuart (hereinafter

Stuart), and David Williams (hereinafter Williams). Inmate Stuart was the sole occupant of cell

121 at the discovery of the hole in the wall, as Inmate Williams had been relocated and placed on

suicide watch earlier that day.

7. An investigation of the incident discovered that a hole measuring approximately 10 inches

by 13 inches was made by the repeated striking of the exterior cell wall with a metal object. A

broken metal stool was discovered in the cell.

8. Interviews conducted with FDC personnel and prison inmates, resulted in the discovery

that Stuart obtained a nail clipper from another inmate, and used the nail clipper to saw off the

metal stool. Once the stool was removed, Stuart systematically chipped away at the cell wall over

 
Case 4:20-cr-00336 Document1 Filed on 07/08/20 in TXSD Page 4 of 10

a period of multiple nights.

9. Stuart conducted the destruction of the wall during shift changes that occurred nightly at
approximately 3 a.m. Multiple inmates heard the banging of the walls during the night and
wondered what was happening in cell 121. The inmates questioned each other but did not report
the banging noise to prison officials.

10. In order to conceal the hole in the cell, Stuart removed a metal locker from the South side
of the cell, and placed it on the North side. Stuart also fashioned two (2) homemade ropes fashioned
from bedsheets, measuring a total of 36 inches. The linen was discovered by prison guards in a
trash can inside of cell 121.

11. Prior to the discovery of the hole in the wall, Stuart’s cellmate Williams made numerous
attempts to transfer to another cell. As early as June 11, 2020 Williams made the request to prison
officials. Stuart also confided in other inmates that he desired to transfer from cell 121. After his
unsuccessful attempts at the transfer, Williams informed FDC officials on the morning of June 15,
2020, that he was suicidal.

12. After the discovery of the hole in the wall, FDC conducted mass interviews of every inmate
on the unit. The consensus from the inmates who were willing to cooperate with the investigation
was that Stuart, and not Williams, was responsible for the hole in the wall. This consensus was
primarily based on the fact that Williams had been on the unit for several months and had not
demonstrated any proclivity to escape. Stuart however had only been on the unit for approximately
three weeks. Furthermore, it appeared to the other inmates that Williams feared Stuart.

13. OnJuly 2, 2020 Agents conducted interviews of FDC personnel and witnesses. During the

course of the investigation Stuart advised Agents that he desired to speak to Agents in order to

 
Case 4:20-cr-00336 Document1 Filed on 07/08/20 in TXSD Page 5 of 10

explain his side of the story. After being advised of his rights via Miranda, Stuart affixed his
signature to the bottom of the form indicating that he desired to speak with Agents without an
attorney.

14. During the interview, Stuart admitted that he sawed off the metal stool in cell-121 in order
to assist Williams’ efforts to escape. Stuart (who was 48 years old), said that he understood young
people such as Williams (who was 20 years old), and had the ability to connect with young people.
Stuart admitted to “riling Williams up,” with instructions on how to escape from prison. Stuart
said that although he sawed off the stool for Williams, he did not try to escape himself. Stuart
further advised that if he wanted to escape, he would have done so.

15. Williams, who was also interviewed, advised that from the time that Stuart first entered
cell 121, he talked of escaping. Williams stated that Stuart sawed off the metal stool, removed the
metal locker from one side of the room to the other, used the metal stool to bang on the wall, and
eventually made the hole in the wall. Due to his fear of Stuart, Williams did not inform prison
officials of Williams’ actions.

16. <A review of the telephone system discovered that Stuart made four (4) phone to. a female
identified as, Shyann Stuart, between June 11, 2020 through June 15, 2020. During those call
Stuart discussed, giving away everything in his locker and trying to send his money to her. Stuart
further stated that he needed to get home, and the only thing on his mind was getting home to her.
17. Based on the internal FDC investigation, coupled with an external FBI investigation, it was
determined that Stuart was solely reasonable for the attempted escape.

18. After Stuart’s transfer from cell 121, he was relocated to a single person cell in the Special

Housing Unit (SHU), located on the seventh (7") floor. On July 2, approximately two (2) weeks

 
Case 4:20-cr-00336 Document 1 Filed on 07/08/20 in TXSD Page 6 of 10

after his arrival on the SHU, Stuart was assigned a cellmate named Horace Harris (hereinafter
Harris).

19. On July 2, 2020, at approximately 5:50 pm, FDC officials heard what sounded like banging
on the walls. They immediately went to the cell that was occupied by Stuart and Harris, cell ZW-
140, and observed that portions of the back wall of the cell was compromised. After noticing the
guards, both Stuart and Harris began to put obstructions against the cell door window so that guards
would be unable to look inside of the cell. Harris placed a piece of paper over the window, and
Stuart placed wet toilet tissue to fill in the gaps. Harris then placed a mattress against the cell door,
barricading both he and Stuart inside of the cell.

20. In order to see inside of the cell, FDC personnel stood on a chair and observed both Stuart
and Harris using a metal stool to make a large hole in the wall. Stuart and Harris were using so
much force to attack the wall, that they shattered the reinforced window inside of their cell. Stuart
eventually came to the cell door and conversed with guards as Harris continued to bang on the
wall. Stuart and Harris succeeded in creating a hole between 72 inches, and 84 inches long.

21. Agents again interviewed FDC personnel, as well as witnesses. Agents declined to
interview Harris because Harris claimed that there were “little people” inside of his cell.

22. As mentioned earlier, Stuart requested to be interviewed by Agents. Stuart advised that
similar to the last incident, he was placed in a cell with a much younger cellmate (HARRIS was
20 years old). Stuart again “ran his mouth” and informed Harris on various ways to escape from
FDC. Stuart told Harris that he could not escape through the front door, but had to escape through

the wall.

23. Stuart stated that unlike the June 15" incident, he did not break off the metal stool, but that

 

 
Case 4:20-cr-00336 Document1 Filed on 07/08/20 in TXSD Page 7 of 10

Harris broke off the stool himself by repeatedly kicking it. Stuart stated that Harris was exclusively
responsible for the escape attempt, and his only role was to tell Harris how to successfully escape.
24. After the July 2", 2020 incident, Stuart was relocated to a single person cell on July 3,
2020. The cell was located on the Medical Observation area, and Stuart was assigned 24/7
monitoring.

25. On July 7, 2020, at approximately 9:45 pm, surveillance footage observed as Stuart was
guarded by Officer Crystal Timiar (hereinafter Ofc. Timiar). The video appeared to show Stuart
make a request of Ofc. Timiar. Ofc. Timiar stood up and pointed into Stuart’s cell, appearing to
give Stuart instructions to go to the rear of his cell. Stuart then appeared to comply as he walked
and faced the outer wall inside of the cell. Ofc. Timiar then unlocked the outer door that lead to a
bathroom.

26. The bathroom had two (2) doors; the outer door of the bathroom connected the bathroom
to the open area where Ofc. Timiar sat, and the middle door connected the bathroom to the inner
cell where Stuart was held.

27. Once inside of the bathroom, Ofc. Timiar appeared to unlock the middle door and then exit
the bathroom through the outer door. Thereafter, Stuart was seen as he exited the inner cell and
walked into the bathroom.

28. The surveillance cameras only capture the open area where Ofc. Timiar sat, and the inner
cell where Stuart was held. There were no cameras that captured images inside of the bathroom.
29. After approximately one (1) minute later Stuart is observed as he exited the bathroom and
returned to the inner room. Ofc. Timiar appeared to indicate for Stuart to stand against a wall as

she unlocked the outer door and entered the bathroom.

 
Case 4:20-cr-00336 Document1 Filed on 07/08/20 in TXSD Page 8 of 10

30. Stuart again appeared to comply with Ofc. Timiar’s instructions and walked towards the
outer wall as he had done before, however as Ofc. Timiar entered the bathroom, Stewart rushed
out of the inner cell and into the bathroom with Ofc. Timiar.

31. Surveillance captured Ofc. Timiar’s foot trying to exit the bathroom into the outer area,
however it appeared that Ofc. Timiar was forcefully pulled back into the bathroom. Stuart and
Ofc. Timiar were in the bathroom, and out of camera view, for approximately four (4) minutes
before Officer Robert Adams (hereinafter Ofc. Adams), entered the Medical Observation area.
32. Ofc. Adams then looked into the cell, appeared to radio for help, and quickly exited the
area. Shortly thereafter, Ofc. Adams returned with Lieutenant Jeffery Collier (hereinafter Lt.
Collier), and Officer Marcus Davis-Deberry (hereinafter Ofc. Deberry). The three men were
observed as they entered into the bathroom and recovered the lifeless body of Ofc. Timiar.

33. Stuart, who by then had returned to the inner cell appeared to be given instruction by Lt.
Collier. Thereafter Lt. Collier locked the door connecting the inner room and the bathroom, and
lastly locked the door connecting the bathroom and the outer area.

34. The Officers are observed rendering aid to Ofc. Timiar who became animated after a short
period of time.

35. | FBI Agents conducted interviews of the responding Officers. Ofc. Adams advised that
while on his way to exit the floor he heard muffled screams coming from the Medical Observation
area. Upon investigating the noise he observed Ofc. Timiar laying incapacitated on the floor of
the bathroom, with Inmate Stuart sitting next to her with a sharp object raised in his hand. Ofc.
Adams shouted to get Stuart’s attention, issued a distress call over his radio, and exited to get help.

36. Ofc. Deberry advised that he heard a distress call over the radio and responded to the

 
Case 4:20-cr-00336 Document1 Filed on 07/08/20 in TXSD Page 9 of 10

Medical Observation area, where he observed Ofc. Timiar laying incapacitated on the bathroom
floor. Ofc. Deberry assisted in extracting Ofc. Timiar, pulling her out of the bathroom on a blue-
colored smock.

37. Surveillance video depicted Stuart wearing a blue colored smock when he entered into the
bathroom with Ofc. Timiar, however Stuart was naked when he exited the bathroom and returned
to the inner cell.

38. Lt. Collier heard a radio distress call and immediately responded to the Medical
Observation area. Upon arrival Lt. Collier observed Ofc. Timiar laying incapacitated on the
bathroom floor. Lt. Collier instructed the other responding Officers to attend to Ofc. Timiar while
he addressed Inmate Stuart who was sitting naked inside of the inner cell.

39. Lt. Collier observed a sharp metal object in Stuart’s hand. He instructed Stuart to drop the
object, but Stuart refused. Lt. Collier again told Stuart to drop the object and slide it under the
door of connecting the inner cell, and bathroom. Stuart complied with Lt. Collier’s instructions
and slid a purple or pink-colored scissor into the bathroom.

40. Thereafter Lt. Collier rendered aid to Ofc. Timiar. By this time Ofc. Timiar was more alert
and told Lt. Collier that Stuart punched, choked, wrapped the radio wires around her neck, and
slammed her head against the floor. Consequently, Ofc. Timiar said she lost consciousness and
believed that she died.

4]. After medical units extracted Ofc. Timiar off the unit, Lt. Collier and Officer Johnel Francis
(hereinafter Ofc. Francis), shackled Stuart. As he was being shackled, Stuart stated, “In the year

2020, you’re going to remember Stuart; I’m going to kill somebody.”

 
Case 4:20-cr-00336 Document1 Filed on 07/08/20 in TXSD Page 10 of 10

CONCLUSION
For the reasons set forth above, I respectfully submit that there exists probable cause to

charge HEZON BENJAMIN STEWART with a violation of Title 18, United States Code, Section

 

111 (Assault on a Federal Officer). I declare that the foregoing is true and correct to the best of

my knowledge.

Tete 2 Man

Special Agent Keith P. March
Federal Bureau of Investigation

Sworn and subscribed by telephone the 8™ day of July 2020, in Houston, Texas.

Dera _Rlermur

Judge Dena Palermo
United States Magistrate Judge

 
